                  Case 21-10527-JTD         Doc 139      Filed 03/29/21      Page 1 of 1


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11
CARBONLITE HOLDINGS LLC, et al.,                             Case No. 21-10527 (JTD)
                    Debtors.                                 (Jointly Administered)

    MOTION AND ORDER FOR ADMISSION PRO HAC VICE OF EDWARD MCNEILLY
        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac
vice of Edward McNeilly of the law firm Hogan Lovells US LLP to represent the Official Committee of
Unsecured Creditors in the above-captioned chapter 11 bankruptcy cases and any related adversary
proceedings.


Dated: March 29, 2021                                  /s/ Stanley B. Tarr
       Wilmington, Delaware                            Stanley B. Tarr (DE No. 5535)
                                                       BLANK ROME LLP
                                                       1201 Market Street, Suite 800
                                                       Wilmington, Delaware 19801
                                                       (302) 425-6400
                                                       Proposed Counsel to the Official Committee of
                                                       Unsecured Creditors

              CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bars of the States of California and Washington, in the
United States District Courts for the Central, Northern, and Southern Districts of California and the
Western District of Washington, and submit to the disciplinary jurisdiction of this Court for any alleged
misconduct which occurs in the preparation or course of this action. I also certify that I am generally
familiar with this Court’s Local Rules and with the Standing Order for District Court Fund revised 8/30/16.
I further certify that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

                                                       /s/ Edward McNeilly
                                                       Edward McNeilly
                                                       HOGAN LOVELLS US LLP
                                                       1999 Avenue of the Stars, Suite 1400
                                                       Los Angeles, CA 90067
                                                       (310) 785-4600
                                                       edward.mcneilly@hoganlovells.com

                ORDER GRANTING MOTION FOR ADMISSION PRO HAC VICE

       IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
